Case 19-40263-bem       Doc 66    Filed 08/01/19 Entered 08/01/19 07:00:02               Desc Main
                                  Document     Page 1 of 6




   IT IS ORDERED as set forth below:



   Date: July 31, 2019
                                                       _________________________________

                                                                Barbara Ellis-Monro
                                                           U.S. Bankruptcy Court Judge


 ________________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

 IN RE:
                                                      CHAPTER 11
 ASPEN VILLAGE AT LOST MOUNTAIN
 MEMORY CARE, LLC,                                    CASE NO. 19-40263-BEM

           Debtor.

        ORDER (A) APPROVING DISCLOSURE STATEMENT, (B) ESTABLISHING
       BALLOTING AND OBJECTION DEADLINES, AND(C) SCHEDULING HEARING

       This Matter came before the Court for Hearing on June 20, 2019 at 10:00 a.m. pursuant

to the “Disclosure Statement for Plan of Reorganization” (Doc. No. 41) filed by Aspen Village at

Lost Mountain Memory Care, LLC (“Debtor”) on April 15, 2019, as supplemented on July 2, 2019

pursuant to the “Supplement to Disclosure Statement (Doc. No. 58) (collectively, the “Disclosure

Statement”), referring to its “Plan of Reorganization” (Doc. No. 42) (as amended or modified, the

“Plan”).

       After reviewing the pleadings and the entire record in this case and for the reasons

announced on the record at the Hearing, the Court concludes that good and sufficient cause exists

to approve the Disclosure Statement. Accordingly, IT IS HEREBY ORDERED as follows:
Case 19-40263-bem          Doc 66      Filed 08/01/19 Entered 08/01/19 07:00:02                 Desc Main
                                       Document     Page 2 of 6


        1.      The Disclosure Statement complies with 11 U.S.C. §1125 and provides “adequate

information” to creditors and parties-in-interest.

        2.      The Disclosure Statement is hereby APPROVED.

        3.      The deadline for filing written objections to the Plan shall be September 3, 2019 1

and must be filed with the Clerk of the Bankruptcy Court, U.S. Bankruptcy Court, 600 East First

Street, Room 339, Rome, Georgia 30161 and a copy shall be served on counsel for Debtor,

Jones & Walden, LLC, 21 Eighth Street, NE, Atlanta, Georgia 30309, Attn: Leon S. Jones and

Leslie Pineyro so that is it received by counsel for debtor by 11:59:59 PM on the 3rd day of

September 2019.

        4.      A hearing will be held in Courtroom 1402, U.S. Courthouse, 75 Ted Turner

Drive, SW, ATLANTA, Georgia 30303 at 10:00 a.m. on the 19th day of September, 2019, and

if necessary, continuing at 10:00 am on the 20th day of September, 2019 to consider

confirmation of the Plan and determine the value of collateral and extent to which claims are

secured pursuant to 11 U.S.C. §506(a) and Rule 3012. This hearing is set in ATLANTA on a

Rome Division case.

        5.      The deadline for casting ballots to accept or reject the Plan shall be September 3,

2019 2. Ballots shall be filed with the Clerk of the Bankruptcy Court, U.S. Bankruptcy Court, 600

East First Street, Room 339, Rome, Georgia 30161 and a copy shall be served on counsel for

Debtor, Jones & Walden, LLC, 21 Eighth Street, NE, Atlanta, Georgia 30309, Attn: Leon S. Jones

and Leslie Pineyro so that is it received by counsel for debtor by 11:59:59 PM on the 3rd day

of September 2019.

        6.      The Ballot attached hereto as Exhibit “A” is hereby APPROVED.




1 The deadline for filing written objections electronically through the Court’s electronic case filing system

shall be 11:59:59 p.m. The deadline for filing written objections manually with the Clerk’s office shall be
4:00 p.m.
2 The deadline for casting ballots electronically through the Court’s electronic case filing system shall be

11:59:59 p.m. The deadline for casting ballots manually with the Clerk’s office shall be 4:00 p.m.
Case 19-40263-bem        Doc 66     Filed 08/01/19 Entered 08/01/19 07:00:02            Desc Main
                                    Document     Page 3 of 6


       7.      Debtor shall serve a copy of this Order, the Disclosure Statement, the Plan, and a

Ballot, upon the appropriate parties-in-interest within three (3) days after entry of this Order and

shall file a certificate of service setting forth the manner and method of service.

                                        End of Document


Order Prepared and Presented by:
JONES & WALDEN, LLC

/s/ Leslie M. Pineyro
Leslie M. Pineyro
Georgia Bar No. 969800
21 Eighth Street, NE
Atlanta, GA 30309
(404) 564-9300
(404) 564-9301 Facsímile
Lpineyro@joneswalden.com


Distribution List:

Leslie M. Pineyro, Jones & Walden, LLC, 21 Eighth Street, NE, Atlanta, GA 30309

Martin Ochs, Office of the United States Trustee, 362 Richard B. Russell Federal Bldg, 75 Ted
Turner Drive, SW, Atlanta, GA 30303
Case 19-40263-bem   Doc 66   Filed 08/01/19 Entered 08/01/19 07:00:02   Desc Main
                             Document     Page 4 of 6




                        Exhibit “A” Follows
Case 19-40263-bem          Doc 66    Filed 08/01/19 Entered 08/01/19 07:00:02             Desc Main
                                     Document     Page 5 of 6


                          IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                        ROME DIVISION

 IN RE:
                                                         CHAPTER 11
 ASPEN VILLAGE AT LOST MOUNTAIN
 MEMORY CARE, LLC,                                       CASE NO. 19-40263-BEM

           Debtor.

                      BALLOT FOR ACCEPTING OR REJECTING PLAN

       On April 15, 2019, Debtor filed its “Disclosure Statement for Plan of Reorganization” (Doc.
No. 41), as supplemented on July 2, 2019 pursuant to the “Supplement to Disclosure Statement
(Doc. No. 58) (collectively, the “Disclosure Statement”), referring to its “Plan of Reorganization”
(Doc. No. 42) (as amended or modified, the “Plan”). The Court has approved the Disclosure
Statement. The Disclosure Statement provides information to assist you in deciding how to vote
your ballot. If you do not have a Disclosure Statement, you may obtain a copy from Jones &
Walden, LLC, 21 Eighth Street, NE, Atlanta, Georgia 30309, 404-564-9300 (telephone), 404-564-
9301 (facsimile). The Disclosure Statement and Plan are available for review in the Clerk, U.S.
Bankruptcy Court, 600 East First Street, Room 339, Rome, Georgia 30161 during normal
business   hours     or    online   at   http://ecf.ganb.uscourts.gov   (registered   users)   or   at
http://pacer.psc.uscourts.gov (unregistered users).
       You should review the Disclosure Statement and the Plan before you vote. You may
wish to seek legal advice concerning the Plan and your classification and treatment under
the Plan. If you hold claims or equity interests in more than one class, you shall file a
ballot for each class in which you are entitled to vote.
       If your ballot is not received by Clerk, U.S. Bankruptcy Court, 600 East First Street,
Room 339, Rome, Georgia 30161, on or before September 3, 2019, and a copy is not
received by counsel for Debtor at 21 Eighth Street, NE, Atlanta, Georgia 30309 on or before
11:59:59 PM on September 3, 2019, and such deadline is not extended, your vote will not
count as either an acceptance or rejection of the Plan.
       If the Plan is confirmed by the Bankruptcy Court it will be binding on you whether
or not you vote.
Case 19-40263-bem          Doc 66     Filed 08/01/19 Entered 08/01/19 07:00:02                Desc Main
                                      Document     Page 6 of 6


                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION

    IN RE:
                                                             CHAPTER 11
    ASPEN VILLAGE AT LOST MOUNTAIN
    MEMORY CARE, LLC,                                        CASE NO. 19-40263-BEM

             Debtor.

     BALLOT FOR ACCEPTING OR REJECTING DEBTOR’S PLAN OF REORGANIZATION
       The Plan referred to in this ballot can be confirmed and thereby made binding on you if it
is accepted by the holders of two-thirds in amount and more than one-half in number of claims in
each Class. If the required acceptances are not obtained, the Plan may nevertheless be
confirmed if the Court finds that the plan accords fair and equitable treatment to the Class or
Classes rejecting it and otherwise satisfies the requirements of Section 1129(b) of the Code.

     TO HAVE YOUR VOTE COUNT, YOU MUST COMPLETE AND RETURN THIS BALLOT
ON OR BEFORE September 3, 2019 1 TO:
                                    Clerk, U.S. Bankruptcy Court
                                        600 East First Street
                                              Room 339
                                        Rome, Georgia 30161
You must also deliver a copy of the completed, signed ballot to Debtor’s Attorney at: Jones &
Walden LLC, 21 Eighth Street, NE, Atlanta, Georgia 30309, Attn: Leon S. Jones
(ljones@joneswalden.com) and Leslie Pineyro (lpineyro@joneswalden.com) or fax (404) 564-
9301).
The undersigned is a holder of [check one:]
      ___ a secured claim
          an unsecured claim
      ___ other [specify:____________________________]

In the amount of $____________, in Class ___ and hereby:
                                _____ Accepts           ______ Rejects
                                  Debtor’s Plan of Reorganization
Date:                                            Creditor:
                                                                 Print or Type Name
                                                 Signed:
                                         [If appropriate] as:
                                                                 Title
                                                 Address:

                                                 Phone Number:
                                                 Email Address:


1
 The deadline for casting ballots electronically through the Court’s electronic case filing system shall be
11:59:59 p.m. The deadline for casting ballots manually with the Clerk’s office shall be 4:00 p.m.
